Application by the *673appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 27, 1995 (People v Ramirez, 221 AD2d 665 [1995], mod 89 NY2d 444 [1996]), affirming a judgment of the Supreme Court, Queens County, rendered August 16, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Crane, Mastro and Santucci, JJ., concur.